                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          HELENA DIVISION

 ROBERT RAY LAWRENCE,

                      Plaintiff,                    CV 18-76-GF-BMM-JTJ
 vs.

 JIM SALMONSEN (WARDEN), TOM                    ORDER ADOPTING MAGISTRATE
 WOOD (ASSO. WARDEN),                              JUDGE’S FINDINGS AND
 ROXANNE WIGERT, ALVIN FODE,                        RECOMMENDATIONS
 GARY REED, and BEN SHUPERT,

                      Defendants.




       Plaintiff Robert Ray Lawrence, a prisoner proceeding without counsel, has

filed a Motion Seeking Immediate Injunction (Doc. 6.) and a Motion to Amend

Defendant List (Doc. 7.) Lawrence claims Defendants are violating his rights under

the Eighth Amendment Cruel and Unusual Punishment Clause, the Fourteenth

Amendment Due Process Clause, and the Americans with Disabilities Act by: (1)

failing to protect him from harm; (2) failing to house him according to his due

process rights; (3) failing to consider his mental health disability and putting others

at risk; (4) neglecting his mental health; (5) showing callous disregard by implying




                                           1
that he should get into trouble to get what he wants; and (6) acted with deliberate

indifference. (Doc. 2 at 1-2.)

      Because Lawrence is a prisoner proceeding in forma pauperis, Magistrate

Judge John Johnston was required to review Lawrence’s Complaint under 28

U.S.C. §§ 1915, 1915A. Sections 1915A(b) and 1915(e)(2)(B) require a complaint

filed in forma pauperis to be evaluated before it is served if to determine whether it

is frivolous or malicious, fails to state a claim upon which relief may be granted, or

seeks monetary relief from a defendant who is immune from such relief.

      Magistrate Judge John Johnston issued Findings and Recommendations in

this matter on August 1, 2018. (Doc. 8.) Judge Johnston determined that

Lawrence’s Complaint failed to state a claim, and accordingly recommended

denial of Lawrence’s Motion to Amend Defendant List (Doc. 7.) Judge Johnston

further determined that the defects in Lawrence’s claims under the Americans with

Disabilities Act and either Amendment could be cured with additional facts.

Finally, Judge Johnston recommended that Lawrence’s Motion Seeking Immediate

Injunction (Doc. 6) be denied. (Doc. 8 at 20.)

      The Court has reviewed Judge Johnston’s Findings and Recommendations

for clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656



                                          2
F.2d 1309, 1313 (9th Cir. 1981). The Court finds no error in Judge Johnston’s

Findings and Recommendations, and adopts them in full.

      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 8), are ADOPTED IN FULL.

      DATED this 13th day of November, 2018.




                                        3
